463 So. 2d 1244 (1985)
Richard S. FEEZEL, Appellant,
v.
STATE of Florida, Appellee.
No. 84-946.
District Court of Appeal of Florida, Second District.
February 20, 1985.
James Marion Moorman, Public Defender, Bartow, and Deborah K. Brueckheimer, Asst. Public Defender, Clearwater, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Karla J. Staker, Asst. Atty. Gen., Tampa, for appellee.
*1245 OTT, Judge.
Defendant Feezel appeals his order modifying his probation by continuing his probationary term for five years with the added condition of a six-month jail term. The affidavit for violation of probation alleged that defendant 1) had not filed his monthly reports for three months, 2) had not paid supervision costs, 3) had not reported to his probation officer upon request, and 4) had not made restitution.
At the hearing, the trial court made an oral declaration that defendant had violated grounds one, two, and three of the four conditions, all amply supported by the record. We find no reversible error in the trial court's finding. However, the written order of modification failed to make or recite any violations. The order of modification must be corrected to reflect the specific conditions which were violated and thus conform to the trial court's oral declaration. See Brown v. State, 429 So. 2d 821 (Fla. 2d DCA 1983); Dunlap v. State, 405 So. 2d 796 (Fla. 2d DCA 1981).
We affirm the modification of probation, but remand the case for entry of a proper order of modification.
RYDER, C.J., and THOMPSON, JAMES R. Associate Judge, concur.